This is an appeal from the refusal to issue a preliminary injunction. *Page 44 
Plaintiff filed a bill in equity to restrain defendant company from erecting an addition to its sheet metal factory on a lot adjoining that upon which the former lives. The bill alleged that the neighborhood involved is exclusively residential in character; that the erection and operation of the proposed plant would cause such annoyance and discomfort to plaintiff as to interfere with the peace and enjoyment of her home; finally, that it would depreciate the value of her property.
Evidence was presented in regard to the character of the neighborhood and the nature of the business which defendant intended to conduct in the proposed addition. The chancellor refused to find that the neighborhood was exclusively residential; he held that plaintiff's attitude was one of apprehension and her prayer for injunctive relief premature; hence the court below denied the application.
As we recently said in Commonwealth v. Katz, 281 Pa. 287,288, "Our uniform rule is that, on an appeal from a decree which refuses, grants or continues a preliminary injunction, we will look only to see if there were any apparently reasonable grounds for the action of the court below, and we will not further consider the merits of the case or pass upon the reasons for or against such action unless it is plain that no such ground existed or that the rules of law relied on are palpably wrong or clearly inapplicable." See Hoffman v. Howell,242 Pa. 112, 114; Deal v. Erie Coal  Coke Co., 246 Pa. 552,555; Holden v. Llewellyn, 262 Pa. 400, 402.
The present record discloses apparently reasonable grounds for refusing a preliminary injunction, and, in accordance with the above-stated rule, we will not enter on a consideration of the merits of the case at this time.
The decree is affirmed at the cost of appellant. *Page 45